Per Curiam.

Mandamus is the proper remedy to compel compliance with Ohio’s Public Records Act, R.C. 149.43. State ex rel. Steckman v. Jackson (1994), 70 Ohio St.3d 420, 426, 639 N.E.2d 83, 88-89. Snowden concedes that the requested records are “records” for purposes of R.C. 149.43 and that they are held by the city’s Police Division, which is a “public office.” See R.C. 149.011(A) and (G). However, Snowden asserts that the records are excepted from disclosure under R.C. 149.43(A)(2) as “confidential law enforcement investigatory records.”
R.C. 149.43(A)(1) excepts confidential law enforcement investigatory records from the definition of “[p]ublic record,” and R.C. 149.43(A)(2) defines those records:
“ ‘Confidential law enforcement investigatory record’ means any record that pertains to a law enforcement matter of a criminal, quasi-criminal, civil, or administrative nature, but only to the extent that the release of the record would create a high probability of disclosure of any of the following:
“(a) The identity of * * * an information source * * * to whom confidentiality has been reasonably promised;
“(b) Information provided by an information source * * * to whom confidentiality has been reasonably promised, which information would reasonably tend to disclose his identity[.]” (Emphasis added.)
Excepting records from release under R.C. 149.43(A)(2) involves a two-step analysis: (1) Is the record a confidential law enforcement record? and (2) Would release of the record create a high probability of disclosure of any one of the four types of information specified in R.C. 149.43(A)(2)? State ex rel. Beacon Journal Publishing Co. v. Kent State Univ. (1993), 68 Ohio St.3d 40, 42, 623 N.E.2d 51, 53. Snowden argues that the court should construe the phrases “law enforcement matter” and “administrative” broadly, so as to include anything related to the management of a police department. Nevertheless, in considering Snowden’s suggested interpretation of R.C. 149.43(A)(2), exceptions to disclosure must be strictly construed against the custodian of the public records, and the burden to establish an exception is on the custodian. State ex rel. James v. Ohio State Univ. (1994), 70 Ohio St.3d 168, 169, 637 N.E.2d 911, 912. Further, R.C. 149.43 should be construed to further broad access, and any doubt should be resolved in favor of disclosure of public records. State ex rel. The Warren Newspapers, Inc. v. Hutson (1994), 70 Ohio St.3d 619, 621, 640 N.E.2d 174, 177; cf. State ex rel. Steckman, supra.
Personnel records of police officers reflecting the discipline of police officers are not confidential law enforcement investigatory records excepted from disclosure under R.C. 149.43(A)(2):
*143“The limited record before this court strongly suggests that most, if not all, of the records at issue herein are not law enforcement investigatory records as contemplated by the statute. Instead, it is apparent that the records involve the city’s monitoring and discipline of its police officers. These internal investigations were not undertaken based upon a specific suspicion of criminal wrongdoing. They were routinely conducted in every incident where deadly force was used by a police officer. * * * [Personnel records reflecting the discipline of police officers are required to be disclosed pursuant to R.C. 149.43. * * * ” State ex rel. Natl. Broadcasting Co. v. Cleveland (1988), 38 Ohio St.3d 79, 83, 526 N.E.2d 786, 790 (“NBC I”); see, also, Toledo Police Patrolmen’s Assn., Local 10, IUPA v. Toledo (1994), 94 Ohio App.3d 734, 739, 641 N.E.2d 799, 802; cf. State ex rel. Natl. Broadcasting Co. v. Cleveland (1991), 57 Ohio St.3d 77, 566 N.E.2d 146 (records involving police use of deadly force resembled investigatory records rather than mere police personnel records).
As in NBC I, the investigations undertaken by the Cincinnati Police Division were not based on any suspicion of wrongdoing. Instead, the investigations appear to have been routinely conducted on every applicant and were part of the personnel records of each police recruit. In other words, public employee personnel records are generally regarded as public records, absent proof of an exception. See Fant v. Greater Cleveland Regional Transit Auth. (June 9, 1994), Cuyahoga App. No. 66415, unreported, 1994 WL 258556.
More pertinently, it has been held that the phrase “law enforcement matter of a criminal, quasi-criminal, civil, or administrative nature” refers “directly to the enforcement of the law, and not to employment or personnel matters ancillary to law enforcement matters.’ ” State ex rel. Lorain Journal Co. v. Lorain (1993), 87 Ohio App.3d 112, 115, 621 N.E.2d 894, 896, citing Dinkins v. Ohio Div. of Hwy. Patrol (N.D.Ohio 1987), 116 F.R.D. 270. Investigatory reports compiled by law enforcement agencies to assist employment decisions do not constitute confidential law enforcement investigatory records excepted from disclosure under R.C. 149.43, since they do not directly involve law enforcement. See State ex rel. Lorain Journal (results of polygraph examinations administered to applicants for employment with municipal police department) and Dinkins (prehire background investigation report for applicant for Ohio State Highway Patrol). The foregoing interpretation of R.C. 149.43(A)(2) comports with our duty to strictly construe confidential law enforcement investigatory records and resolve any doubts in favor of disclosure.
Snowden contends that not excepting the subject records as confidential law enforcement investigatory records will result in police applicants’ not being as forthcoming and candid in the recruitment process. We have rejected similar contentions by holding that “ ‘in enumerating very narrow, specific exceptions to *144the public records statute, the General Assembly has already weighed and balanced the competing public policy considerations between the public’s right to know how its state agencies make decisions and the potential harm, inconvenience or burden imposed on the agency by disclosure.’ ” State ex rel. Thomas v. Ohio State Univ. (1994), 71 Ohio St.3d 245, 249, 643 N.E.2d 126, 130, quoting State ex rel. James, supra, 70 Ohio St.3d at 172, 637 N.E.2d at 913-914. Thus, Snowden’s public policy arguments to the contrary are of no avail.
Snowden next asserts that the release of records containing information derived from computerized criminal databases like NCIC and RCIC is prohibited. As relator concedes, NCIC and RCIC “rap sheets” generated in the investigation of police applicants are prohibited from being released by state and federal law. R.C. 149.43(A)(1); R.C. 109.57; Ohio Adm.Code 4501:2-10-06(B); Section 3789g, Title 42, U.S.Code; 28 C.F.R. Section 20.33(a)(3); State ex rel. Natl. Broadcasting Co. v. Cleveland (1992), 82 Ohio App.3d 202, 206-207, 611 N.E.2d 838, 840-841; Ingraham v. Ribar (1992), 80 Ohio App.3d 29, 33-34, 608 N.E.2d 815, 818; 1994 Ohio Atty. Gen.Ops. No. 94-046.
Snowden finally contends that a psychological examination resulting from the referral of an applicant to a police psychologist for evaluation need not be released because it is an R.C. 149.43(A)(3) “medical record” excepted from disclosure. R.C. 149.43(A)(3) defines “[m]edical record” as “any document or combination of documents, except births, deaths, and the fact of admission to or discharge from a hospital, that pertains to the medical history, diagnosis, prognosis, or medical condition of a patient and that is generated and maintained in the process of medical treatment.” Although psychologists are not licensed physicians, see, e.g., State ex rel. McMaster v. School Emp. Retirement Sys. (1994), 69 Ohio St.3d 130, 136, 630 N.E.2d 701, 706-707, R.C. 149.43(A)(3) does not restrict medical records to those documented by licensed physicians. Further, the word “medical” refers to the “science and art of the investigation, prevention, cure, and alleviation of disease,” Black’s Law Dictionary (6 Ed.1990) 982, which would arguably include reports of psychologists.
Nevertheless, in State ex rel. Toledo Blade Co. v. Telb (C.P.1990), 50 Ohio Misc.2d 1, 10, 552 N.E.2d 243, 251, the court held that documents containing opinions of psychologists sought by a sheriff to assist him in making a decision as to an employee’s suitability for continued employment were not medical records excepted from disclosure under R.C. 149.43:
“To fall within this exception, a record must pertain to a medical diagnosis and be generated and maintained in the process of medical treatment. The respondents’ argument fails because they do not meet the conjunctive requirements of the statute, in that the records were not maintained in the process of medical treatment. Rather, the documents themselves make clear that, in each case, the *145report of the psychologist was sought as part of the sheriffs decision-making process regarding Zieroff s employment. They were not sought in the process of medical treatment.” (Emphasis sic.)
Analogously, the police psychologist report in this case was not obtained in the process of the applicant’s medical treatment. Instead, it was garnered to assist in the police-hiring process. Therefore, the psychological report that is part of the requested records is not a medical record that is excepted from disclosure.
Multimedia is thus entitled to a writ of mandamus compelling the disclosure of all of the requested records except for the NCIC and RCIC “rap sheets.” Multimedia’s request for an in camera review is moot.
Multimedia also requests attorney fees. An award of attorney fees under R.C. 149.43(C) is not mandatory. State ex rel. Fox v. Cuyahoga Cty. Hosp. Sys. (1988), 39 Ohio St.3d 108, 529 N.E.2d 443, paragraph two of the syllabus. Multimedia must demonstrate a sufficient benefit to the public to warrant an award of attorney fees, and the court may also consider the reasonableness of Snowden’s refusal to comply, since an award of attorney fees is punitive. State ex rel. The Warren Newspapers, Inc. v. Hutson (1994), 70 Ohio St.3d 619, 626, 640 N.E.2d 174, 180. Multimedia has demonstrated a sufficient public benefit. Further, Snowden failed to comply with the records request based on reasons that have been found to have been meritless. Additionally, although one of Snowden’s claimed exceptions possesses merit, Multimedia had informed him by letter dated August 22, 1994, that information from the NCIC could be redacted prior to disclosure of the remaining requested records. Consequently, Multimedia is entitled to an award of attorney fees.
Accordingly, we grant a writ of mandamus compelling Chief Snowden to release all of the records requested except for the NCIC and RCIC “rap sheets,” grant Multimedia’s request for attorney fees, and deny Multimedia’s request for an in camera review.

Writ granted.

Moyer, C.J., Wright, Pfeifer and Cook, JJ., concur.
Douglas, Resnick and F.E. Sweeney, JJ., concur separately.